Citation Nr: 0522825	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evaluation of residuals of a burn injury to the right 
(dominant) arm, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to March 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO denied service connection for post-
traumatic stress disorder, and granted service connection for 
a burn injury to the right (dominant) arm with a non-
compensable rating.

In December 2004, the Board remanded the claims for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran was not in combat.

2.  The evidence shows that the veteran does not have PTSD.

3.  Burn scars on the right (dominant) arm are superficial, 
and are not tender or painful, do not cause limited motion, 
and do not cover an area of 6 square inches or greater.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).
2.  The criteria for a compensable rating for residuals of a 
burn injury to the right (dominant) arm have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7805 (2001); Diagnostic Codes 7801-7805 (effective 
Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for PTSD and for evaluation 
of residuals of a scar.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
The Board concludes that the discussions in the rating 
decision, the statement of the case (SOC), and supplemental 
statement of the case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from January 2004, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in January 2003.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to the duty to assist and notification 
requirements.  The Board notes that the rating criteria for 
the evaluation of residuals of a scar was amended during the 
pendency of the appeal, however, the appellant was informed 
of the new regulation and the new requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated January 2004 
specifically described the evidence needed to substantiate 
the claim and requested the appellant that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let the [RO] know."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was afforded VA examinations.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.



PTSD

Factual Background

Service medical records are negative for complaints or 
diagnosis of a psychiatric disorder.  The January 1964 report 
of separation examination reflects that psychiatric 
examination was normal.  The veteran denied having or having 
had frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.

VA medical records reflect that in February 2003 the veteran 
underwent a psychiatric assessment.  At the time, the 
psychiatrist provided an assessment of mixed 
anxiety/depression and chronic PTSD with stressors which 
included housing, primary support group, social environment, 
and financial and job related problems.  

At the Travel Board hearing of March 2004, the veteran 
testified that he had problems with crowds and that he had 
not been able to secure employment since September 2001.  He 
described his stressor to be the incident while in service 
where he dropped a lighter and consequently set himself on 
fire.  He stated that he spent a month at the hospital, 
suffered from a lot of pain as a result of the burns, and had 
to adjust his lifestyle as a result of the accident.

In December 2004, the Board remanded the case for a new VA 
examination on the basis that the February 2003 diagnosis was 
inadequate as the examiner did not provide any reasoning for 
his diagnosis of PTSD.

The veteran underwent a VA examination in January 2005, which 
was performed by a psychiatrist.  The report of the 
examination indicates that the veteran had been exposed to a 
traumatic event while in service when his arm and head burnt 
when he dropped a lighter and a simulator dud went off.  He 
was in shock when it happened, described the incident as 
pretty horrendous, and he described the treatment as hard and 
'extreme torture.'  With regard to reexperiencing the 
traumatic event, the report states that every once in a 
while, about half a dozen times a year, the memory of the 
events pops up and he remembers how traumatic it was being in 
the hospital and trying to figure out what happened.  He 
reported that he does not try to avoid the memories, that 
there are no triggers, and that there is no diminished 
interest in significant activities.  He has limited social 
skills in relationships, but has a fiancée and friends.  He 
did not have restricted range of affect.  

The Axis I diagnosis was adjustment disorder.  The examiner 
made a negative diagnosis for PTSD.  She noted that the 
veteran described difficulty adjusting to his changed 
circumstances as an unemployed person, that the veteran 
indicated that he was not able to work due to physical health 
problems and that it created financial problems for him and 
his fiancée.  In summary, the examiner concluded that the 
veteran's psychosocial functioning is fair to good and 
quality of life is good.  She further noted that the veteran 
does not suffer from PTSD but instead is experiencing 
situational stresses due to not working.  

Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual for Mental Disorders (DSM IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

Analysis

In this case, the veteran was not in combat and the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

In light of this, the claim for service connection for PTSD 
in this appeal must be decided based upon the question of 
whether the veteran currently has PTSD.

The psychiatrist who diagnosed PTSD in February 2003 did not 
provide a basis for his diagnosis.  The Board, in a December 
2004 decision, determined that this diagnosis was inadequate 
and ordered a new examination.  In January 2005 a second 
examination was conducted where the examiner indicated that 
the veteran does not suffer from PTSD but instead suffers 
from an adjustment disorder.  

In this case, there is a clear conflict in the record.  In 
February 2003 a VA examiner entered a diagnosis of PTSD.  
However, the report is remarkable in the lack of reasoning.  
Although the examiner notes the veteran's history, he fails 
to establish whether there was a stressor or whether an in-
service stressor resulted in the diagnosis of PTSD.  
Furthermore, the examiner fails to establish the psychiatric 
symptoms that justify a diagnosis of PTSD.  Although the 
Board accepts that the examiner is competent, his lack of 
reasoning and justification establishes that his report is of 
little probative value.  

In contrast, the 2005 report is remarkably detailed and 
contains a specific assessment for PTSD.  The conclusions 
reached are supported within the report and provides a 
greater basis for accepting the conclusions.  The Board 
concludes that a detailed thorough report is far more 
probative than the one with an unsupported conclusion.

The competent evidence of record establishes that the veteran 
does not have PTSD.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Scars

Criteria

Prior to August 30, 2002, scars were evaluated as follows: a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  A 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

Third degree burn scars are rated as 10% disabling when 
exceeding 6 square inches.  Diagnostic Code 7801.  If second 
degree burn scars, a 10% evaluation is assignable for an area 
approximately 1 square foot.  Diagnostic Code 7802.

Under the newly revised Diagnostic Code 7801, scars other 
than on the head, face, or neck that are deep or cause 
limited motion warrant a 10 percent evaluation if the area or 
areas exceed 6 square inches (39 square cms).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Under the newly revised 
Diagnostic Code 7803, superficial unstable scars are rated as 
10 percent disabling.  Note (1) provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  Under the newly revised Diagnostic Code 7804, 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that in this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  Under newly revised Diagnostic 
Code 7805, other scars are to be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).  Since there was a change in regulation 
during the pendency of this appeal, the Board must consider 
each version of the regulation.  However, the effective date 
of a liberalizing regulation may be no earlier than the 
effective date of the regulation.

Analysis

Initially, the Board notes that adjudicating an initial 
rating claim requires the Board to consider the degree of 
disability during the entire course of the claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

The veteran's scar on the right arm is rated as 0 percent 
disabling under Diagnostic Code 7805.  At the March 2004 
Travel Board hearing the veteran testified that the his arm 
is weaker as a result of the scar and that there is painful 
movement of the right arm.  

On VA examination in March 2002, the veteran reported that 
approximately 5 years prior he had noticed increased pain 
about the distal, radial forearm, the radial aspect of the 
wrist, and the right thumb and hand.  He further reported 
some numbness episodes at the base of the right thumb 
occurring once or twice a week and lasting about 15 minutes.  
He stated that he had a weakened grip in the right hand, and 
that there was no limited motion of the fingers, hand, wrist 
or elbow.  None of the scars were adherent to any underlying 
tissues nor did they inhibit the motion in the right upper 
extremity.  Physical examination revealed 100% pain-free full 
range of motion of the right shoulder, elbow, wrist, the 
small joints of the hands and fingers.  The grip strength in 
the right hand was 32, 36, and 36, and 36, 36, and 38 in the 
left using the Jamar dynamometer.  Examination of the upper 
extremity revealed scars over the dorsal aspect of the right 
wrist and distal forearm measuring 1 inch by 3/4 inch in 
diameter with an irregular border which were very faint, 
minimally discolored and with some paleness.  There was 
another scar over the volar radial aspect of the right wrist 
measuring 1/2 inch by 3/4 inch, and a few small scars over the 
thenar eminence of the right thumb measuring approximately 1/2 
inch by 1/2 inch.  All the scars were well healed and did not 
inhibit the function of the joints, nerves or tendon.  The 
veteran could easily make a tight fist with the right hand, 
and he could bring the tip of the thumb to the base of the 
little finger in a normal fashion without difficulty.  He had 
normal strength and dexterity of the right hand.  There was 
no limited motion of the right wrist and no additional 
limited motion or joint function.  X-rays of the right hand 
and wrist were normal showing no fractures, osteoarthritis, 
osteoporosis or soft tissue calcifications.  A diagnosis of 
mild burns over the distal forearm and radial aspect of the 
right wrist and hand, well healed without any restricted 
motion or use of the right upper extremity was entered.  The 
examiner noted that in his opinion, the burn scars were not 
responsible for the veteran's complaints of weakness of grip, 
numbness or pain.  He further noted that all of the burns are 
well healed, superficial in nature, not inhibiting any use of 
the right arm and hand and that the scars are not responsible 
for any loss of motion of the right hand or wrist.  

The veteran's scar has been described as well-healed, 
superficial in nature, and not inhibiting in use of the right 
arm and hand.  The scars measure under 1 square foot and 
under 6 square inches.  As such, a higher rating under the 
old scar codes is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 2002).  

With regard to the newly revised codes it is noted that the 
veteran's scar of the right arm is well-healed, superficial, 
no more than 6 square inches, and not productive of any 
limitation of motion.  The Board notes that the veteran has 
claimed that the he suffers from weakness and numbness of the 
right arm as a result of the burn scars.  Although the 
veteran is competent to report that he suffers from weakness 
of the right arm and numbness, he is not competent to relate 
these symptoms to the service connected scars.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  The competent medical 
evidence of record does not establish a connection between 
the veteran's symptoms and the burn scars.  In fact, the 
examiner noted that in his opinion, the burn scars were not 
responsible for the veteran's complaints of weakness, 
numbness and pain of the right arm.  Thus, a higher rating 
under the newly revised codes is not warranted.  The 
veteran's symptoms are not productive of a higher rating 
under the new or old codes.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7803, 7805 (effective August 30, 
2002).  In sum, a higher rating for the veteran's scars is 
not warranted.

The preponderance of the evidence is against an evaluation in 
excess of 0 percent for residuals of scars of the right arm 
and there is no doubt to be resolved. Consequently the 
benefits sought on appeal are denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

A compensable evaluation of residuals of a burn injury to the 
right (dominant) arm is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


